COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-091-CV


F & R AUTO, INC.                                                   APPELLANT

                                        V.

ARLINGTON INDEPENDENT
SCHOOL DISTRICT, CITY OF
ARLINGTON, TARRANT COUNTY,
TARRANT COUNTY COLLEGE
DISTRICT, AND TARRANT
COUNTY HOSPITAL DISTRICT                                            APPELLEES

                                    ------------

           FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant F & R Auto, Inc. attempts to appeal from the trial court’s final

judgment in favor of Appellees Arlington Independent School District, City of

Arlington, Tarrant County, Tarrant County College District, and Tarrant County


      1
          … See Tex. R. App. P. 47.4.
Hospital District.    The trial court’s judgment was signed on December 18,

2008. F & R Auto did not file a motion for new trial. The notice of appeal was

therefore due on January 19, 2009, but it was not filed until March 16, 2009.

See Tex. R. App. P. 26.1.

      On March 24, 2009, we notified F & R Auto of our concern that this

court may not have jurisdiction over the appeal and informed it that unless it or

any party desiring to continue the appeal filed with the court a response

showing a reasonable explanation for the late filing of the notice of appeal, this

appeal would be dismissed for want of jurisdiction.2       See Tex. R. App. P.

26.3(b), 42.3(a). F & R Auto filed a response, but it does not state grounds for

exercising jurisdiction over the appeal. Accordingly, we dismiss the appeal for

want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).




                                            PER CURIAM

PANEL: MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED:           April 23, 2009




      2
        … The letter also indicated that the notice of appeal was defective for
failing to contain a certificate of service, and it asked F & R Auto to include an
amended notice of appeal with the response. The response did not include an
amended notice of appeal.

                                        2